Citation Nr: 1515605	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-12 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether the reduction in the Veteran's disability rating for service-connected residuals of adenocarcinoma of the prostate (prostate cancer), effective April 1, 2012, was proper.

2.  Entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer from April 1, 2012 to April 23, 2013.

3.  Entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer from April 24, 2013 forward.

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from July 1968 to July 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) at the Regional Office (RO) in St. Louis, Missouri, which reduced the disability rating for residuals of prostate cancer from 100 percent disabling to 40 percent disabling effective April 1, 2012.  The Veteran appealed the newly-assigned rating and reduction, and the matters are now before the Board.  

The issue of entitlement to service connection for ischemic heart disease has been raised by the record in a March 2015 application for disability compensation and related compensation benefits form, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer from April 25, 2013 forward and an implied claim for a TDIU, which has been raised by the record, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.





FINDINGS OF FACT

1.  A July 2005 rating decision granted service connection for prostate cancer and assigned a 100 percent disability rating, effective March 25, 2005.  

2.  A March 2011 rating action proposed a reduction of the disability rating assigned for prostate cancer.  

3.  A December 2011 rating decision effectuated the proposed reduction of the disability rating for the Veteran's service-connected residuals of prostate cancer from 100 percent to 40 percent, effective April 1, 2012.

4.  As of April 1, 2012, the 100 percent disability rating for the Veteran's service-connected residuals of prostate cancer had been in effect for more than 5 years.

5.  By April 1, 2012, the Veteran's prostate cancer disability had improved and was not recurring. 

6.  During the period from April 1, 2012 to April 23, 2014, the Veteran had symptoms associated with residuals of prostate cancer, namely, urinary frequency of five to six times a night and six to eight times per day, stress incontinence and slight incontinence manifesting when he would cough, sneeze, or lift object; however, he did not have renal dysfunction or voiding dysfunction which required him to wear absorbent materials.


CONCLUSIONS OF LAW

1.  The criteria for a reduction in a disability rating for residuals of prostate cancer have been met as of April 1, 2012.  38 U.S.C.A. §§, 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105(e), (i), 3.44, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2014).

2.  The criteria for a disability rating in excess of 40 percent disabling from April 1, 2012 to April 23, 2013 for the Veteran's service-connected residuals of prostate cancer disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115a, 4.115b, DC 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance and setting forth all material facts and reasons must be prepared.  The appellant must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor, and, will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The appellant must also be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If additional evidence is not received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e).

In this case, a March 2011 letter provided the Veteran with appropriate notice of a proposed reduction of his prostate cancer rating from 100 percent to 40 percent.  During the ensuing 60-day period, the Veteran did not provide any response, including any request for a predetermination hearing.  In a December 2011 rating decision, the RO effectuated the proposed reduction, effective from April 1, 2012.  Based upon these facts, the Board finds that the RO's reduction of the Veteran's prostate cancer rating was procedurally in accordance with the notice provisions under 38 C.F.R. § 3.105. 

Records in the claims file show that service connection for prostate cancer had been in effect for the Veteran since March 2005, at which time a 100 percent disability rating was assigned pursuant to the rating criteria under 38 C.F.R. § 4.115b, DC 7528.  The pre-reduction 100 percent disability was undisturbed until the reduction at issue, which, as noted above, was effective from April 1, 2012.  Given these facts, the pre-reduction 100 percent disability rating was in effect for more than five years before it was effectively reduced.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating must be measured from the effective date assigned that rating until the effective date of the actual reduction).

The Court of Veterans Appeals (Court) has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the veteran's disability."  Id. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13 (2014)).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421. 

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved.  This is in contrast to a case involving a claim for an increased (i.e., higher) rating, in which the evidence must show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  However, the Board notes that the rating reduction and rating increase claims are inexorably intertwined in this case because the Veteran appealed both the reduction beginning April 1, 2012 and the rating assigned on that date.  Thus, the Board shall address both the reduction claim and the increased rating claim simultaneously. 

VA regulations provide special provisions for cases involving reductions of ratings that have been in effect for five years or more, as is the case here.  Under 38 C.F.R. § 3.344(a), rating agencies will handle cases affected by change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examinations and the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.

The evidence which existed at the time of the initial pre-reduction 100 percent disability rating was assigned included a November 2004 diagnosis of prostate cancer and the Veteran's complaints of frequent urination and leakage, as well as his prostate specific antigen (PSA) count.  During a June 2005 VA examination, which was performed in conjunction with the examiner's review of the claims file, the examiner confirmed a history of radiation therapy and the use of Casodex and Zoladex medications for this disability.  Moreover, the examiner confirmed diagnoses of prostate cancer for which the Veteran was receiving hormone treatment and erectile dysfunction due to the prostate cancer.  Based upon the foregoing, a July 2005 rating decision granted service connection for prostate cancer and assigned the pre-reduction 100 percent disability rating effective March 25, 2005. 

The evidentiary basis for the effectuated reduction to 40 percent includes the findings and conclusions from a February 2011 VA examination.  During this examination, the Veteran reported the pertinent medical history concerning his prostate cancer and its treatment, which included radiation therapy that was finished in May 2005 and adjuvant hormonal therapy, which was completed in April 2009.  The Veteran also indicated that he had developed stress incontinence and would lose drops of urine when coughing, sneezing, and lifting; however, he was not otherwise incontinent and did not wear a diaper or a pad.  Furthermore, the Veteran reported complete erectile dysfunction that was not alleviated by medication, that he passed blood in his urine, that he had frequency and urgency of urination, that he woke five to six times per night to empty his bladder and during the day he emptied his bladder six to eight times; however, he did not have renal dysfunction.  Prior to the diagnosis of prostate cancer, the Veteran did not have a history of surgeries on his genitourinary tract, recurrent urinary tract infections, acute nephritis, hospitalizations for urinary tract diseases or malignancy; however, he indicated that he had passed a stone six months prior.  The examiner noted that the Veteran's treatments had not included repeated catherizations, dilations, drainage procedures or other frequent invasive or noninvasive procedures, and that his genitourinary disease did not affect his activities of daily living other than what was due to frequency of urination.  The examiner noted that the Veteran retired a long time ago and the effects of prostate cancer on his occupation could not be described.   

The examiner conducted a physical examination of the Veteran, which showed that the phallus was normal on inspection and palpation.  The testicles were atrophic, small, and soft, which was due to hormonal treatment.  The examiner noted that the epididymitis and spermatic cords were normal, and that sensations and reflexes were normal as well.  The examiner also noted that no fistulae were noted, that peripheral pulses were palpable, that there were no other residuals of genitourinary disease or malignancy, and no evidence of recurrence. 

Based upon the foregoing, the examiner diagnosed the Veteran with advanced-stage cancer of the prostate that was previously treated with external beam radiation therapy and adjuvant hormonal therapy with no evidence of recurrence so far.  The examiner also noted that the Veteran had stress incontinence, complete erectile dysfunction, and frequency and urgency of urination as a residual of radiation therapy.  

The Board acknowledges that the February 2011 VA examiner did not review the Veteran's claims file during the examination; however, the Board finds that the examination was adequate because the examiner conducted a physical examination and was familiar with the Veteran's self-reported medical history and the current symptoms of his residuals of prostate cancer.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (mere fact examiner did not review claims file does not render an examination inadequate when report shows the examiner is familiar with the claimant's medical history).

In the December 2011 rating decision, the RO effectuated the proposed reduction of the disability rating for the Veteran's prostate cancer from 100 percent to 40 percent, effective from April 1, 2012.  A reading of the March 2011 rating decision indicates that the reduced 40 percent disability rating was assigned pursuant to the rating criteria for urinary frequency, and based upon the Veteran's self-reported symptoms during the February 2011 VA examination and the examiner's findings.  The December 2011 rating decision noted that the Veteran specifically denied chronic urinary complaints related to prostate cancer in several VA medical documents. 

In his June 2012 Notice of Disagreement, the Veteran contended that he was still in the same physical shape he was prior to the reduction and that he still had worsening symptomology.  

DC 7528 provides a 100 percent disability rating for malignant neoplasms of the genitourinary system (such as the Veteran's prostate cancer).  Subject to the same, the criteria provides that, following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the 100 percent rating shall continue with a mandatory VA examination being performed every six months.  Any change in the assigned disability rating based upon such examinations are to be made subject to the provisions of 38 C.F.R. § 3.105(e).  38 C.F.R. § 4.115b, DC 7528, Note.

Mindful of the aforementioned provisions under 38 C.F.R. § 3.344(a), the Board concludes that the evidence indicates that the Veteran's prostate cancer has shown sustained improvement.  In that regard, the June 2005 VA examination noted that the Veteran had prostate cancer for which he was receiving hormone treatment.  In contrast, the February 2011 VA examination, which appears to have been performed in as full, complete, and adequate manner as the June 2005 VA examination was performed, showed that the Veteran's prostate cancer was not recurring and that his disability had improved.  Therefore, the Board determines that the February 2011 VA examination shows improvement of the Veteran's disability, and thus, the reduction of the 100 percent disability rating effective April 1, 2012 was proper.  38 C.F.R. § 3.344.  

In regards to the Veteran's disagreement with a 40 percent rating assigned following the reduction from April 1, 2012 to April 23, 2013, the Board notes that DC 7528 instructs further that if there has been no local reoccurrence or metastasis, the disability is to be rated based upon residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  The February 2011 VA examination, and numerous other VA medical progress notes and consultations, show that the Veteran does not currently have prostate cancer.  Thus, the Board shall address the Veteran's residuals of prostate cancer following the reduction pursuant to 38 C.F.R. § 4.115a.

Under the criteria for voiding dysfunction, disability requiring the use of absorbent materials which must be changed less than twice a day warrants a 20 percent disability rating.  A 40 percent disability rating is assigned for disabilities marked by the wearing of absorbent materials which must be changed two to four times per day.  A maximum schedular 60 percent disability rating is assigned for disabilities requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

The Board is cognizant that the criteria under DC 7528 do not expressly provide for the application of the criteria for urinary frequency.  Nonetheless, given the Veteran's demonstrated symptomatology, the Board agrees with the RO that the criteria for urinary frequency are applicable here.  Under the criteria for urinary frequency, a 10 percent disability rating is assigned for disability marked by daytime voiding interval between two and three hours, or; awakening to void two times per night.  A 20 percent disability rating is appropriate for disability marked by daytime voiding interval between one and two hours, or; awakening to void three or four times per night.  A maximum schedular 40 percent disability rating is assigned for disability marked by daytime voiding interval less than one hour, or; awakening to void five or more times per night.  

As discussed above, the February 2011 VA examination showed that the Veteran had urinary frequency of five to six times a night and six to eight times per day and that he had stress incontinence and slight incontinence manifesting when he would cough, sneeze, or lift objects; however, he was not otherwise incontinent or required to wear absorbent material, and he did not have renal dysfunction.  These findings are not contradicted by other evidence in the claims file for the time period from April 1, 2012 to April 23, 2013.  

A February 2012 VA urology note indicated that the Veteran had symptoms of hematuria, small nonobstructive stones without pain, and that he was completely impotent.  The Veteran scored a 34 on the AUA symptom score in May 2011 and a 23 on the same test in July 2012, which would indicate severe symptoms; however, the Board notes that this questionnaire predominantly tests urinary frequency for which the Veteran is already rated at the maximum of 40 percent disabling.  A February 2013 VA urology note showed that the Veteran had hematospermia; however, the Veteran was not having any additional symptoms associated with this disorder. 

Additional VA records from April 2011, September 2011, April 2012, and March 2013 show symptoms associated with the Veteran's genitourinary system; however, none of these records show that the Veteran was required to wear absorbent materials for any portion of time from April 1, 2012 to April 24, 2013.  

Given the above, the Board concludes that the Veteran's symptomology for his residuals of prostate cancer from April 1, 2012 to April 23, 2013 approximated a 40 percent rating, which is the maximum rating for urinary frequency, because the evidence shows that the Veteran had urinary frequency of five to six times a night and six to eight times per day; however, the Veteran's disability picture does not warrant a higher rating based on voiding dysfunction as there is no indication that the Veteran was required to wear absorbent materials during this time frame.  To the extent that the Veteran may be asserting that a higher rating is warranted based on his erectile dysfunction residuals, the Board notes that he was separately rated at a noncompensable rating for that disability and he received special monthly compensation (SMC) on account of loss of use of a creative organ during this time period. 

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's service-connected disability above, reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his residuals of prostate cancer disability on the basis of urinary frequency, to include the frequency of urination during the day and night; thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the reduction and the assigned evaluation for his level of impairment after treatment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As the Veteran's disability picture is not exceptional and is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's residuals of prostate cancer, and referral for consideration of an extraschedular evaluation is not warranted.

In conclusion, the Board finds that the preponderance of the evidence shows that a reduction in the Veteran's disability rating for service-connected residuals of prostate cancer was proper, that his symptoms of urinary frequency have been present since the time of the effective date of the reduction until April 23, 2013, that his disability picture for that time period approximated the criteria of a 40 percent rating, and that an extraschedular referral is not warranted.  Therefore, the reduction effective April 1, 2012 was proper, and as the preponderance of the evidence is against a rating in excess of 40 percent for residuals of prostate cancer from April 1, 2012 to April 23, 2013, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  A veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires.  38 C.F.R. § 3.105(e), (i).  Here, VA sent to the Veteran a rating dated March 14, 2011 proposing the reduction and a notification letter dated March 30, 2011 that complied with the requirements of 38 C.F.R. § 3.105(e) and (i).  The Veteran did not provide any additional evidence and did not request a hearing; thus, the RO issued and sent a December 2011 rating decision which set the effective date of the reduction as April 1, 2012. 

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service records, as well as records of VA treatment.  The duty to assist was further satisfied by VA examinations in June 2005 and February 2011, during which examiners conducted physical examinations of the Veteran, noted and took down the pertinent medical history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

In a January 2015 informal hearing presentation, the Veteran's representative asserted that a new examination is required because the Veteran's symptoms have worsened since the last VA examination in February 2011.  However, the Board notes that the Veteran's current symptoms do not influence the Board's decision concerning the staged rating period from April 1, 2012 to April 23, 2013 because a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Furthermore, the Board remands the issue of entitlement to a rating in excess of 40 percent for residuals of prostate cancer from April 24, 2013 forward for a new examination below.  
Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

The reduction in the Veteran's disability rating for service-connected residuals of prostate cancer, effective April 1, 2012, was proper.

Entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer from April 1, 2012 to April 23, 2013 is denied.


REMAND

In a substantive appeal form (VA Form 9) received by VA on April 24, 2013, the Veteran contended that his symptoms included urinating five to six times or more, urinary incontinence, and the need to wear absorbent materials due to the incontinence that must be changed at least four times per day.  Furthermore, the Veteran's representative contended in an April 2014 statement and a January 2015 informal hearing presentation that the Veteran's residuals of prostate cancer symptoms have gotten worse since the February 2011 VA examination, including the need to use absorbent materials on a daily basis.  Lastly, the Board notes that the claims file does not contain evidence addressing issue of absorbent materials after April 24, 2013.  Thus, the Board must remand the issue of entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer from April 24, 2013 forward to determine the Veteran's current symptoms of this disability. 

In a statement to a United States House of Representatives member that was received by VA in September 2012, the Veteran contended that he was unable to work due to his prostate cancer.  The Board acknowledges that it must review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal and claims file.  See Rivers v. Gober, 10 Vet. App. 469, 471 (1997) (citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  The Board notes that the claims file does not contain evidence showing that the Veteran is currently employed. Furthermore, the February 2011 VA examiner noted that the Veteran was unable to determine the effects of prostate cancer on the Veteran's occupation. Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) by the September 2012 statement.  

Accordingly, this matter is REMANDED for the following action:

1.  Request and schedule the Veteran for a VA examination with an appropriate examiner to assess the current severity of his residuals of prostate cancer.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records.  

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically the examination report should contain a detailed account of all manifestations of the Veteran's service-connected residuals of prostate cancer from April 24, 2013 forward.  The examiner should provide a detailed rationale for all opinions and conclusions expressed.

2.  Notify the Veteran concerning the requirements for a claim of entitlement to a TDIU under 38 U.S.C.A. § 4.16. The contents of the notification should comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Take appropriate steps to acquire and associate his responses with the claims file. 

3.  Following the above developments, schedule the Veteran for an appropriate examination with an appropriate examiner to determine the impact of his service-connected disabilities on his employability from September 2012 forward.  The claims file should be provided to the examiner for review.  The examiner should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file, and the results of the Veteran's physical examinations, the examiner should describe the functional impact of service-connected disabilities on the Veteran's ability to secure or follow substantially gainful employment.  A complete rationale should be provided for any opinions expressed. 

4.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issues of entitlement to a rating in excess of 40 percent disabling for residuals of prostate cancer from April 24, 2013 forward and entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


